FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIO CESAR ARISPE-RIBERA,                       No. 10-73000

               Petitioner,                       Agency No. A099-195-370

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Julio Cesar Arispe-Ribera, a native and citizen of Panama, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his request for a continuance. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a continuance and motions

to remand. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per

curiam); Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny

in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Arispe-Ribera’s motion to

remand where the BIA considered the evidence he submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

remanding. See Romero-Ruiz, 538 F.3d at 1062 (BIA abuses its discretion if its

denial of a motion to remand is “arbitrary, irrational, or contrary to law”).

      The IJ did not abuse her discretion by denying a continuance to allow

Arispe-Ribera to seek post-conviction relief. See Sandoval-Luna, 526 F.3d at 1247

(an IJ may grant a continuance for good cause shown).

      We lack jurisdiction to review Arispe-Ribera’s contentions regarding his

allegedly defective criminal conviction, as we cannot collaterally reexamine his

conviction. See Ortega de Robles v. INS, 58 F.3d 1355, 1358 (9th Cir. 1995).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-73000